FILED
                           NOT FOR PUBLICATION
                                                                            OCT 30 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30233

              Plaintiff-Appellee,                D.C. No.
                                                 6:15-cr-00011-CCL-2
 v.

JOSEPH LEE ELDABAA,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                            Submitted October 5, 2017**
                               Seattle, Washington

Before: LIPEZ,*** WARDLAW, and OWENS, Circuit Judges.

      Joseph Lee Eldabaa (“Eldabaa”) appeals his conviction based on the district

court’s denial of his motion to suppress evidence obtained during an investigatory

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
traffic stop and statements made to law enforcement officers while in custody. We

have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.

      1.     The district court correctly concluded that, given the “totality-of-the-

circumstances,” Illinois v. Gates, 462 U.S. 213, 238 (1983), there was reasonable

suspicion to believe that participants in the drug conspiracy were in the truck the

officers stopped. See id.; Terry v. Ohio, 392 U.S. 1, 30 (1968). Contemporaneous

information from a reliable confidential informant indicated that Eldabaa’s co-

defendant Joe Jayne would be found in the truck. See United States v. Rowland,

464 F.3d 899, 907–08 (9th Cir. 2006) (“Courts look to several factors to determine

the reliability of an informant’s tip” including: whether it was a known informant;

whether the informant has provided accurate information in the past; and the basis

of knowledge of the informant’s tip.). Accordingly, the evidence that was obtained

as a result of that stop was untainted.

      2.     The district court correctly held that the agents did not engage in an

illegal two-step interrogation in violation of Miranda v. Arizona, 384 U.S. 436

(1996), because Eldabaa was not subject to interrogation prior to being

Mirandized. Interrogation is limited to “any words or actions on the part of the

police (other than those normally attendant to arrest and custody) that the police

should know are reasonably likely to elicit an incriminating response.” Rhode


                                          2
Island v. Innis, 446 U.S. 291, 301 (1980). The officers here merely provided an

introductory overview of the investigation, which was nothing more than words or

actions “normally attendant to arrest and custody,” United States v.

Moreno-Flores, 33 F.3d 1164, 1169 (9th Cir. 1994), and Eldabaa spontaneously

interrupted that overview. Accordingly, the statements made by Eldabaa were also

admissible.

      3.      The district court also correctly held that Eldabaa’s confessions were

voluntary because there was no evidence that his will was overborne by the

circumstances surrounding his confession and it was not the product of improper

law enforcement coercion. Dickerson v. United States, 530 U.S. 428, 433–34

(2000). The officers spoke in calm, non-threatening tones with no other signs of

coercive behavior, the interview was relatively brief, the interview room was

unremarkable, Eldabaa was mature and familiar with law enforcement proceedings,

Eldabaa was in good physical and mental condition, and Eldabaa was accustomed

to exercising independent judgment by virtue of his age. These factors all indicate

that Eldabaa’s confessions were voluntary.

      AFFIRMED.




                                           3